Cobb, J.
Applications for new trials on the ground that the verdict of the jury is contrary to evidence are addressed to a sound legal discretion to be exercised by the trial judges. *563When this discretion, has been exercised and the motion for a new trial overruled, this court will not interfere where there is any evidence which would justify the jury in reaching the conclusion which is set forth in the verdict. While in many cases we would probably not have rendered the verdict returned, and, if we were authorized to pass upon the case as on appeal, would render here a different judgment, still under the established practice of this court as required by the law of this State, we can not overrule a trial judge, who, fresh from the atmosphere of the trial, sends to us a record in which he endorses the finding of the jury which tried the case in his presence. This is true even in cases where the evidence might be described as weak, unsatisfactory, and doubtful. • The wisdom and discretion of the trial judge is sufficient for us to endorse his judgment in cases of this character; but where it appears from the record that the evidence is of the character named, and that the trial judge must have been of the same opinion, and where it further appears that he is himself not entirely satisfied with the verdict, no course is left open to us except to send the case back for a rehearing before another jury, that the trial judge may satisfy himself as to the propriety and justice of the finding. If the verdict in this case had been approved by the trial judge, it may be that we would have felt constrained to have affirmed the judgment, but as the record shows that this is not so, we feel equally constrained in the interest of justice to give the accused another hearing.

Judgment reversed.


All the Justices concurring.